Citation Nr: 1531099	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-07 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for his service-connected low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1998.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in part, granted service connection for degenerative disc disease of the lumbar spine (hereinafter "back disability") and assigned an initial 10 percent disability rating which the Veteran appealed.

In October 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding is associated with the claims file.

In February 2014, the Board issued a decision that denied entitlement to an initial rating in excess of 10 percent for the Veteran's low back disability.  The Veteran subsequently appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 order, the Court vacated the Board's decision and remanded the claim for further development pursuant to a Joint Motion for Partial Remand (Joint Motion) filed by representatives of the Veteran and VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to adequately address whether a retrospective medical opinion is necessary in this case.  Specifically, the parties noted that although the October 2008 and September 2013 medical examiners stated that they were unable to perform range of motion testing after the Veteran's 2007 neck injury, they did not indicate whether it was possible to opine on his range of motion prior to that injury.  

In this case, the Veteran has submitted lay statements indicating that he has experienced chronic and progressively worsening low back pain and related symptoms since service.  The Veteran is competent to testify as to symptoms, such as low back pain and radiculopathy, which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Post service treatment records document the Veteran's regular treatment for "back pain" from May 2005 through his injury in 2007.  However, there is no indication that range of motion testing was performed.  

In light of the Joint Motion, the Board will remand the claim to seek a retrospective medical opinion as to the Veteran's disability level for his back disability for the period from May 9, 2005.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

The Board acknowledges that it may not be possible for an examiner to provide an opinion as to the past state of the Veteran's disability with certainty.  However, in the retrospective opinion, the examiner must ensure that if he/she resorts to speculation, the reason for speculation is explained.  In the alternative, the examiner should request further information which the RO should provide to the extent possible so as to fully comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. The RO shall request that the Veteran and his attorney identify all VA and non-VA medical providers who have treated him for his lumbar spine disability since May 9, 2005.  After obtaining any necessary releases, request all records properly identified by the Veteran that are not already associated with the claims file.  All efforts to obtain any medical reports made must be documented and incorporated into the claims file.

2. After the above development is complete, return the claims file to the September 2013 VA examiner or, if that examiner is not available, to another suitable examiner to review the evidence of record prior to 2007 and provide a retrospective opinion regarding the severity of the Veteran's lumbar spine disability from May 9, 2005. 

The VA examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected low back disability and any related lower extremity radiculopathy, in order to fill the gaps in the medical evidence of record from May 9, 2005.  In doing so, the VA examiner should expressly consider all pertinent rating criteria.  The examiner should include whether and to what extent the Veteran experienced functional loss due to pain.  To the extent possible, the examiner should express any such functional loss in terms of degrees of limited motion.  

The examiner should identify any periods when the Veteran experienced incapacitating episodes (physician prescribed) due to intervertebral disc syndrome.  The examiner should also assess whether any neurological impairment resulted from the Veteran's low back disability, including complaints of pain in the lower extremities, and state whether any impairment is analogous to mild, moderate, or severe incomplete paralysis, neuritis, or neuralgia.  The examiner is to identify the nerve(s) affected.  

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should clearly so state, and the reasons and bases for the inability to provide the opinion must be included in the examination report.

3. Thereafter, the RO should readjudicate the claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

